Citation Nr: 1624777	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for PTSD. 

2.  Entitlement to an earlier effective date than May 20, 2010, for the grant of service-connection for dysthymic disorder.  

3.  Entitlement to an earlier effective date than May 20, 2010, for the grant of service-connection for bilateral flat feet.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral flat feet.    

5.  Entitlement to an initial rating in excess of 30 percent for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in pertinent part, granted service connection for bilateral flat feet evaluated as 10 percent disabling effective May 20, 2010 and denied service connection for PTSD.

In a July 2011 rating decision, the RO granted service connection for dysthymic disorder evaluated at 30 percent disabling effective March 7, 2011.  The Veteran filed a notice of disagreement for an increased rating and earlier effective date for his service-connected dysthymic disorder.  In a February 2013 rating decision, the RO granted an earlier effective date for service-connected dysthymic disorder to May 20, 2010.  The Board notes that the February 2013 rating decision granting an earlier effective date was not a full grant of the benefit sought.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2016, the Veteran testified at a travel board hearing before the undersigned at the RO in Atlanta, Georgia.  A transcript of the hearing is part of the record.  
In December 2012, the Veteran raised the issue of CUE in the July 2011 rating decision that granted entitlement to service connection for dysthymic disorder evaluated as 30 percent disabling effective March 7, 2011.  See December 2012 Informal Claim.  However, as the Board has determined that the decision was not final, and awarded an early effective date of October 27, 1994, which corresponds to the date of his receipt of his original claim, the claim of CUE is moot and need not be considered.

The issues of entitlement to an initial rating in excess of 10 percent for bilateral pes planus and in excess of 30 percent for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.  

2.  The Veteran filed a claim for service connection for a right foot disability and psychiatric disability that was received on October 27, 1994.

3.  In an unappealed February 1995 and January 1996 rating decision, the RO denied service connection for a right foot condition and psychiatric disorder.  

4.  In November 2010, the RO granted service connection for bilateral flat feet (fallen arches), based in part on additional service medical records that existed at the time of the 1995 decision but were received after that decision.

5.  In July 2011, the RO granted service connection for dysthymic disorder, based in part on additional service medical records that existed at the time of the 1995 decision but were received after the 1995 decision.

6.  Entitlement to service connection for bilateral flat feet arose prior to the October 27, 1994 claim.

7.  Entitlement to service connection for dysthymic disorder arose prior to the October 27, 1994 claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.304(b) (2015).

2.  An effective date of October 27, 1994, is warranted for the award of service connection for an acquired psychiatric disorder, to include dysthymic disorder.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c), 3.400 (2015).

3.  An effective date of October 27, 1994, is warranted for the award of service connection for bilateral pes planus.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2010 letter, sent prior to the initial unfavorable decision issued in November 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In the instant case, service as well as post-service VA and private treatment records and service personnel records have been obtained.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in December 2008 and June 2011 with respect to his PTSD claim.  The Board finds that such VA examination and opinion are adequate to decide the issue as they were predicated on an interview with the Veteran, a review of the record, and appropriate examinations.  In this regard, such examinations failed to reveal a diagnosis of PTSD.  Therefore, an opinion regarding whether PTSD is related to the Veteran's military service is not necessary to decide the claim.  The Board finds that the examiners considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. 
§ 3.103(c)(2)). 

At the Veteran's February 2016 Board hearing, the undersigned clarified the relevant issues, and discussed elements of the claims that had not yet been substantiated.  The Veteran was asked about outstanding evidence that could substantiate the claim for PTSD.  There has been no allegation of a failure to comply with Bryant duties.  The Bryant duties were, therefore, met.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating his service connection claims.  38 U.S.C.A. § 5103A (a)(2).

II.  Service Connection

The Veteran contends that he has PTSD as a result of being misdiagnosed with HIV during military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., the diagnosis must comply with the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV or DSM V); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

VA recently updated references in its regulations to the DSM-V.  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board in May 2014, the amendments are not applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




Analysis 

Service treatment records from June 1987 revealed a misdiagnosis of HIV positive.  However, in a May 1991 report of medical examination for separation, the Veteran was noted to be HIV negative.  In a December 1994 VA examination, the Veteran reported being depressed and received a general discharge for drug and alcohol abuse.  The examiner deferred to render a diagnosis because the Veteran's service treatment records were not available for review.  

VA psychiatric treatment records beginning in January 2008 show that the Veteran was in treatment for potential PTSD, adjustment disorder, depression, and alcohol abuse.  The Veteran related that his misdiagnosis of HIV had a lasting effect to this day.  However, a March 2009 mental health note provided that the Veteran has several significant symptoms of PTSD but his identified trauma does not fall into the typical categories characterized by the DSM.  Instead, the Veteran was diagnosed with anxiety disorder and depressive disorder.   

In September 2010, the Veteran's VA psychiatrist reported that the Veteran was being treated for recurrent major depressive disorder and anxiety disorder not otherwise specified.  The psychiatrist explained that the nature of the Veteran's trauma was unique and she found that the Veteran had "many symptoms that would be consistent with a diagnosis of PTSD."  The psychiatrist concluded, however, that regardless of the diagnosis, it was clear that the Veteran underwent significant psychological distress as a result of his misdiagnosis.  

In a June 2011 VA examination, the Veteran reported that he had developed depression, sleeping problems, anger and trust issues beginning in 1986 as a result of being misdiagnosed with HIV.  The Veteran denied having any combat service.  Since separation, he continues to suffer from depression and trust issues, although he is no longer abusing drugs.  The VA examiner found that the Veteran is a reliable historian and that he showed impaired attention, focus, and signs of suspiciousness.  The VA examiner diagnosed dysthymic disorder; but not PTSD. The examiner determined that the Veteran did not have more than one mental disorder diagnosed.  The examination report notes that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Instead, the examiner explained that the Veteran had developed dysthymic disorder as a result of being misdiagnosed as HIV positive from 1986 until 1991.  Although the HIV diagnosis was later retracted, the Veteran developed severe depression, problems getting along with others, and drug addiction while under the impression that he had HIV.  

A September 2011 opinion from Dr. A.S. includes an opinion that the Veteran had dysthymic disorder as a result of military service.  The physician added that "I agree with the VA decision not to grant benefits to the Veteran for PTSD.  The Veteran does not meet the criteria based on the DSM-IV-TR."  

At the February 2016 Board hearing, the Veteran testified that he had never been clinically diagnosed as having PTSD.  Despite this acknowledgement, he contended that he had PTSD as a result of the HIV misdiagnosis in active service.

Other than the Veteran's contention, there is no evidence that the Veteran has PTSD or otherwise has ever met the criteria for a diagnosis of that disorder.  PTSD is not a condition that lay persons are competent to diagnose.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed .Cir.2014).  The Veteran's reports; therefore, do not satisfy the requirement for a medical diagnosis of PTSD under 38 C.F.R. § 3.304(f).

Absent a medical diagnosis of PTSD, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  For claims of entitlement to service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2015).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r) (2015).

If at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source. 38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Analysis

On October 27, 1994 the Veteran initially filed a claim for service connection for residuals of a broken right foot and mental condition including manic depressive disorder.  The RO denied service connection for a right foot and psychiatric disability, as well as other conditions, in a January 23, 1996 rating decision.  The Veteran was notified of these decisions and his appeal rights on February 5, 1996.  In January 1997, the Veteran filed a notice of disagreement with the "March 1996" decision.  In September 1997, the RO sent a letter to the Veteran indicating that they could not accept his statement as a valid notice of disagreement because he did not specifically identify the issues with which he disagreed and wished to appeal.  They asked that the Veteran clarify the issues he wanted to appeal and provided him 60 days to respond.  This was in accordance with 38 C.F.R. § 19.26(c) (2015).  The Veteran did not respond, and the February 1995 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2015).

In August 2006, the Veteran filed an informal claim of service connection for PTSD.  A May 2007 rating decision denied entitlement to service connection for PTSD.  The Veteran's service treatment records were not of record at the time.  
  
VA received the Veteran's most recent claims of service connection for PTSD and flat feet in May 2010.  In a November 2010 rating decision, the RO granted service connection for flat feet with a 10 percent evaluation effective May 20, 2010.  In a July 2011 rating decision, the RO granted service connection for an acquired psychiatric disorder (dysthymic disorder) with a 30 percent evaluation effective March 7, 2011.  A February 2013 rating decision granted an earlier effective date of March 20, 2010 for service-connected dysthymic disorder.  

The November 2010 rating decision awarded service connection for bilateral pes planus, based in part on service medical records that showed asymptomatic flat feet during active duty.  The July 2011 rating decision also awarded service connection for dysthymic disorder, based in part on service medical records that showed the Veteran suffered from depression during service.  The June 2011 examiner opined that the Veteran's dysthymic disorder was more likely than not a result of being falsely diagnosed with HIV while on active service.  The examiner reference an April 1991 service medical record which affirmed that Veteran was negative for HIV, however up until that period, the Veteran believed that he was HIV positive and developed dysthymic disorder as a result of this false positive HIV test in 1986.  

If the newly received service department record served in whole or part as the basis for the award of benefits, the effective date of the award will be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).  

The Veteran initially filed a claim in October 1994 for a right foot fracture, while his May 2010 claim was for flat feet.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The United States Court of Appeals for the Federal Circuit  held that claims based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d. 1330, 1336   (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204   (2009) (quoting Boggs, 520 F.3d at 1337).  The Velez court specifically cautioned against reflexively finding a new diagnosis was a new claim, because it could prevent a claimant's entitlement to an earlier effective date under 3.156(c).  Velez v. Shinseki, at 204.

In this case, although the Veteran initially filed a claim for a "broken right foot," his service treatment records revealed treatment and diagnosis for tinea pedis, athlete's foot, and bilateral foot pain.  A December1994 VA examination provided in connection with his service connection claim showed that he complained of his feet swelling and aching and the Veteran was diagnosed with bilateral pes planus.  Comparing the evidence as a whole, the Board finds that the Veteran's intent was clear and specificity of the diagnosed foot disease by the December 1994 VA examiner left no question that the Veteran was claiming service connection for a foot disability encompassing bilateral pes planus in October 1994.  

Similarly, his claim for service connection for a mental disorder, including manic depressive disorder, encompassed dysthymic disorder, a form of depression.  DSM IV.

A January 1996 internal memo reveals that the RO attempted to obtain the Veteran's service medical records in connection with his original claim in October 1994, but was unable to secure those records because they were sent to the discharge review board.  The RO noted that the process to obtain these records is "slow and cumbersome" and decided to adjudicate the claim without record.  However, when the records are obtained, the RO would "reopen with original date of claim."  A review of the record reflects that service personnel records and service treatment records were associated with the claims file at some point prior to the May 2007 rating decision.  An October 2010 VA examiner relied on the service treatment records as evidence of diagnosis and treatment of bilateral pes planus in service and provided a positive nexus opinion in support of service connection for bilateral pes planus.  In addition, a June 2011 VA examiner relied on service treatment records as evidence of onset of his dysthymic disorder following a misdiagnosis for HIV between 1986 to 1991.  As a result, the November 2010 rating decision granting entitlement to service connection for bilateral pes planus and the July 2011 rating decision granted service connection for dysthymic disorder and referenced service treatment records that cited various instances of the onset and development of these disabilities.  

In summary, the record is clear that service treatment records were received after the February 1995 rating decision and served as part of the basis for the grant.  

The medical opinions suggest that entitlement to service connection for bilateral pes planus and dysthymic disorder arose prior to the October 1994 claim.  Because the date of claims is later than the date entitlement arose, the appropriate effective date is the date of claim.  38 C.F.R. § 3.156(c).


ORDER

Service connection for PTSD is denied.

An earlier effective date of October 27, 1994, for the award of service connection for bilateral pes planus is granted.

An earlier effective date of October 27, 1994, for the award of service connection for an acquired psychiatric disorder, to include dysthymic disorder is granted.


REMAND

The Veteran was examined by VA for bilateral pes planus in October 2010.  At the February 2016 Board hearing, the Veteran testified that his condition had worsened especially with his duties as a maintenance man, which require long periods of walking and standing.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At the hearing the Veteran reported being prescribed custom orthopedic shoes from the Atlanta VA Medical Center.  The Veteran's claims file contains VA treatment record dated though October 2012, and VA has an obligation to seek the updated treatment record.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In August 2011, the Veteran's representative submitted a notice of disagreement with the initial rating for dysthymic disorder.  Because a statement of the case has not yet been issued, the Board is required to remand this issue.  Manlincon v. West, 12 Vet App 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for bilateral pes planus from the Atlanta VAMC dated since April 2014.  

If any records cannot be obtained; the Veteran must be notified of the missing records, the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After all outstanding records have been associated with the claims file; scheduled the Veteran for a VA podiatry examination to determine the current nature and severity of his service-connected bilateral pes planus.  The claims file and a copy of this remand must be provided to the examiner for review. 

3.  Issue a statement of the case with regard to entitlement to a higher initial rating for dysthymic disorder, to include entitlement to a total rating for compensation based on individual unemployability.  Do not return or certify this issue to the Board unless the Veteran or his representative submits a timely substantive appeal.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


